                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALBERTO R. GONZALEZ,                        :   CIVIL ACTION NO. 1:19-CV-307
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
              v.                            :
                                            :
TYLER R. CLAYTON, BRIDGETTE                 :
M. WILSON, and WEST YORK                    :
BOROUGH, PA,                                :
                                            :
                    Defendants              :

                                       ORDER

        AND NOW, this 22nd day of May, 2019, upon consideration of defendants’

motion (Doc. 10) to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)

filed April 23, 2019, and further upon consideration of plaintiff’s amended complaint

(Doc. 12) filed May 21, 2019, and the court observing that an amended pleading,

unless it “specifically refers to or adopts the earlier pleading,” supersedes the

original as the operative pleading for the lawsuit, W. Run Student Hous. Assoc.,

LLC v. Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013) (quoting New Rock

Asset Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1504 (3d

Cir. 1996)); see also 6 CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND

PROCEDURE § 1476 (3d ed. 2015), and the court thus finding that the amended

complaint renders the original complaint a legal nullity, it is hereby ORDERED

that:
1.   Defendants’ motion (Doc. 10) to dismiss the complaint (Doc. 1) is
     DISMISSED as moot and without prejudice.

2.   Defendants shall respond to the amended complaint (Doc. 12) in
     accordance with the Federal Rules of Civil Procedure.




                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania




                                 2
